Citation Nr: 0910828	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension (SMP) based on being 
housebound or the need for the aid and attendance of another.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to September 1973.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA).  That denied service 
connection for a variously diagnosed psychiatric disorder, 
including post traumatic stress disorder (PTSD), depression, 
and panic disorder without agoraphobia and special monthly 
pension.  The Veteran perfected his appeal.  In November 
2008, the RO granted service connection for PTSD and assigned 
a 30 percent rating effective June 13, 2003.  As this 
represented a full grant of the benefit sought, this matter 
is not before the Board.  On his August 2005 Form 9, the 
Veteran requested a hearing before a member of the Board.  In 
August 2009, he withdrew his hearing request.  


FINDINGS OF FACT

The Veteran is not blind or nearly blind or a patient in a 
nursing home; his disabilities do not render him so helpless 
as to need regular aid and attendance in the activities of 
daily living; he is not incapacitated physically or mentally 
such that he needs aid and attendance in order to protect him 
from the hazards or dangers of his daily environment; he is 
not bedridden or permanently housebound.  He does not have a 
disability rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
housebound or needing the aid and attendance of another have 
not been met.  38 U.S.C.A. §§ 1541, 5107(b) (West 2002); 38 
C.F.R. §§ 3.3.351, 3.352(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In July and August 2003 notification letters, the RO 
identified the Veteran's claims as seeking service connection 
for PTSD and nonservice connected pension.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  In addition, 
subsequent additional notice was provided concerning the 
degrees of disability and effective dates for any grant in 
March 2006.  However, neither letter provided the required 
evidence necessary to substantiate the Veteran's claim for 
SMP on the basis of being housebound or needing the aid and 
attendance of another, specifically.

In addition, the notice did not discuss the criteria for 
increased evaluations for the Veteran's service-connected 
disabilities, which provide a means to obtain schedular SMP 
under the criteria.  See Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

VA has obtained all relevant evidence and the documents of 
record demonstrate the Veteran and his representative had 
actual knowledge of the evidence needed to meet the criteria.  
On his February 2005 notice of disagreement, the Veteran 
indicated that he was entitled to special monthly pension 
specifically for his PTSD (the highest rated disability).  
Moreover, actions by the Veteran and his representative 
following the June 2002 statement of the case and in pursuit 
of the Veteran's other claim for service connection for a 
variously diagnosed psychiatric disorder, including PTSD, 
depression, and panic disorder without agoraphobia show 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process, in addition to 
the evidence needed to prevail under the specific criteria 
for the current claim on appeal as well as the service 
connection claim.  In a March 2006 VCAA notice response the 
Veteran indicated that he had no other information or 
evidence to give to VA to substantiate his claim and desired 
to have his claim decided as soon as possible.  


Furthermore, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person would understand from the notice provided 
what was needed to substantiate a claim for special monthly 
pension.  The letter sent to the Veteran in March 2006 
specifically informed him that the evidence impacting on the 
disability rating assigned for a service connected disability 
includes statements discussing his symptoms from people who 
have witnessed how the symptoms affect him as well as 
treatment records, statements from employers, and Social 
Security Administration (SSA) determinations.  This evidence 
is also the type of evidence that would substantiate a claim 
for special monthly pension.  Hence, a reasonable person 
would submit this evidence in an effort to obtain the 
benefits sought for a service connection claim.  Although 
service connection for PTSD was ultimately granted during the 
pendency of this appeal, that decision would not preclude 
application of the evidence to the issue of special monthly 
pension.  Hence, a reasonable person would know from the 
March 2006 letter, what type of evidence to submit to 
substantiate the claim on appeal.  Therefore, the lack of 
mention of the particulars involved in a claim for special 
monthly pension did not result in prejudice to the Veteran 
and did not affect the essential fairness of the RO's 
adjudication or of the Board's adjudication of his appeal.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence including VA treatment records, 
has accorded the Veteran VA examinations, and has afforded 
the Veteran the opportunity to give testimony before the 
Board, which he declined to do so.

All known and available records relevant to the issue of 
entitlement to special monthly pension have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  As previously mention, in March 
2006, the Veteran indicated that he had no further 
information or evidence to submit.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. SMP

It appears that the Veteran seeks SMP based on need of 
regular aid and attendance of another person, and/or by 
reason of being housebound.

In October 2003, nonservice connected pension was granted 
effective in October 2003.  At that time, the Veteran was 
found to be 70 percent disabled for nonservice-connected 
pension purposes.  The nonservice connected disabilities were 
rated as follows: depressive disorder (not otherwise 
specified), 50 percent disabling; back condition, 20 percent 
disabling; neck condition, 20 percent disabling; gastro-
esophageal reflux disease (GERD), 10 percent disabling; 
erectile dysfunction, zero percent disabling; left hip 
condition, zero percent disabling; and right hip condition, 
zero percent disabling.

Since that time, in November 2008 service connection was 
granted for PTSD (previously claimed as PTSD, depression, 
panic disorder without agoraphobia) and assigned a 30 percent 
rating beginning in June 2003.  This is the Veteran's only 
service-connected disability.  The Veteran was found to be 60 
percent disabled for nonservice-connected pension purposes.

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct" is entitled to VA pension benefits.  See 
38 U.S.C.A. § 1521(a) (West 2002).

A Veteran entitled to receive non-service-connected pension 
may receive pension at a higher, special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  
38 U.S.C.A. § 1521(d).  A person is considered to need 
regular aid and attendance if he is a patient in a nursing 
home due to mental or physical incapacity; or helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another individual; or 
establishes a factual need of aid and attendance under 
38 C.F.R. § 3.352(a) criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2008).

Here, it is not contended, or shown, that the Veteran is a 
patient in a nursing home or that he is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  The medical evidence does not establish, 
nor does the Veteran aver, that he is bedridden, or unable to 
dress or undress himself, or keep himself ordinarily clean 
and presentable, or feed himself, or attend to the wants of 
nature, or to protect himself from the dangers incident to 
his daily environment.

On review of the VA treatment records, including VA 
examinations in September and December 2003, there was no 
evidence that the Veteran was at any point permanently 
bedridden or confined to his domicile and the immediate area 
or required the assistance of another person.  No conditions 
were found that rendered the Veteran unable to protect 
himself from daily hazards and dangers, and there were no 
self-care skills reported that the Veteran was unable to 
perform.  Rather, on September 2003 VA examination, he 
reported that he was able to walk with a cane for about five 
yards and then would stop due to pain and locking in the back 
and could sit for approximately 30 minutes at a desk before 
he had to stop due to neck pain.  He denied any recent change 
in his vision.  He denied abdominal pain, or urinary 
complaints.  He denied chest pain or discomfort.  The 
examiner also reported that the Veteran would be unable to 
repetitively bend, stoop, or lift more than 10 pounds.  His 
condition would also preclude repetitive flexion, extension, 
or rotation of his neck.  He was diagnosed with cervical and 
lumbar degenerative disc disease secondary to a work related 
injury and depression, anxiety, PTSD, and insomnia related to 
his experiences in Vietnam.  His affect was flat and he had 
difficulty time tracking.  The examiner noted that all other 
symptoms were unremarkable and had no impact on 
employability.  On December 2003 VA mental status 
examination, the Veteran denied any hospitalizations.  His 
reported disabilities included degenerative disc disease, 
arthritis, high cholesterol, and GERD.  The examiner reported 
that it was difficult to determine the extent that the PTSD 
and depression independently impacted the Veteran's 
functioning.  However, the examiner believed that the PTSD 
played a significant role in the Veteran's failed marriage as 
well as his frequently changing and losing employment.  In 
regards to social isolation, the PTSD, depression, and panic 
disorder all played a significant role.  The medical evidence 
thus clearly demonstrates that the Veteran is not so helpless 
as to need regular aid and attendance.  VA outpatient 
treatment records dated from 2001 to 2008 show that the 
Veteran was periodically treated primarily for a variously 
diagnosed psychiatric disorder.  A September 2008 VA 
treatment record reported that his PTSD and generalized 
anxiety disorder were stable.  

As for housebound status, a Veteran receiving non-service- 
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

The requirement of "permanently housebound" status will be 
considered to have been met when the Veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  See 38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

After a thorough review of the record, it is clear that the 
Veteran does not meet the SMP requirements for housebound 
benefits.  First, no disability is rated as totally 
disabling.  Diagnostic Codes 9411 for PTSD, 5003-5242 for 
degenerative disc disease of the cervical spine, 5242 for 
degenerative disc disease of the lumbar spine, 7399-7346 for 
GERD, 5251 for degenerative changes of the left hip, and 5251 
for degenerative changes of the right hip do not provide a 
100 percent rating.  38 C.F.R. §§ 4.71a, 4.84, 4.118, 4.104, 
4.114, 4.124a.   

Second, the evidence does not show, nor does the Veteran 
aver, that he is substantially confined to his dwelling or 
home due to the severity of his health problems.  The 
evidence does not show he is hospitalized or bedridden.  
Rather, the medical evidence shows the Veteran is able get 
out, and walks without the assistance of another person.

He can, and does, leave his house and immediate premises to 
attend medical appointments, including his recent VA 
examination.  

There is a preponderance of the evidence against the claim, 
whether based upon housebound status or upon need of regular 
aid and attendance.  Therefore, the reasonable doubt rule 
does not apply. 38 U.S.C.A. § 5107(b).











ORDER

Special monthly pension based on being housebound or on the 
need of aid and attendance of another is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


